October 01, 2010

Mr. James T. Liston
Spagnoletti & Co.
401 Louisiana, 8th Floor
Houston , Tx 77002-1629

Ms. Raethella Jones
Brazoria County District Attorney's Office
111 E. Locust, Suite408A
Angleton, TX 77515
Ms. Jerilynn Yenne
Criminal District Attorney
111 E. Locust, Suite 408A
Angleton, TX 77515

RE:   Case Number:  09-0369
      Court of Appeals Number:  14-08-00210-CV
      Trial Court Number:  36907

Style:      GLENN COLQUITT
      v.
      BRAZORIA COUNTY

Dear Counsel:

      Today the Supreme Court of Texas  issued  a  per  curiam  opinion  and
enclosed judgment in the above-referenced cause.  You may obtain a  copy  of
the                               opinion                                at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@courts.state.tx.us or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Mr. Christopher A.   |
|   |Prine                |
|   |Mr. Andrew T.        |
|   |McKinney             |
|   |Mr. Jerry Deere      |
|   |Ms. Mary M.          |
|   |Markantonis          |